Case: 7:20-cv-00012-REW-HAI Doc #: 15 Filed: 03/05/21 Page: 1 of 4 - Page ID#: 220

                                                                                 E~ Dlltriot ot Xentuoky
                                                                                         FIL              D
                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                                                                       MAR O5 2021
                                      SOUTHERN DIVISION                                    Al Pti<.EVll.l.E
                                                                                           ~O~ERT R. CARR
                                             PIKEVILLE                             Ct.l:Ftli u ., IJISTRICT COURT
                                                   )
 JASON DICKERSO                                    )
                                                   )
        Petitioner,                                )             No. 7:20-CV-12-REW-HAI
                                                   )
 V.                                                )                    SHOW CAUSE
                                                   )
 SCOTT JORDAN, Warden, et al.,                     )
                                                   )
        Respondents.                               )
                                                   )
                                           *** *** *** ***


        This is to SHOW CAUSE for Jason Dickerso n's timely filed Federal Habeas Corpus

 petition pursuant to 28 U.S.C. § 2254. The Court directed him to SHOW CAUSE why his entire

 petition should not be dismissed as untimel y and why his first ground should not be dismissed

 for fail ure to satisfy the exhaustion requirement of 28 U.S.C. § 2254(b). Each issue will be

 respectively addressed.

        Mr. Dickerson's petition should not be dismissed as untimel y because of equitable

 tolling. As stated in Holland v. Florida, 130 S. Ct. 2549, 2560 (2010) (citing Day v. M cDonough,

 547 U.S. 198, 205 (2006)), equitable tolling may be permissible in some circumstances . Courts

 apply equitable tolling "sparingly", and the burden is on the petitioner to prove its applicability.

 Vroman V. Brigano, 346 F.3d 598, 604 (6 th Cir. 2003). "Generally, a litigant seeking equitable

 tolling bears the burden of establishing two elements: (1) that he has been pursuing his rights

 diligentl y, and (2) that some extraordinary circumstance stood in his way." Pace v. DiGuglielmo,

 554 U.S. 408 , 418 (2005).
Case: 7:20-cv-00012-REW-HAI Doc #: 15 Filed: 03/05/21 Page: 2 of 4 - Page ID#: 221




        Mr. Dickerson retained counsel, Maureen Sullivan, to assist him in filing the present

 Federal Habeas Corpus petition. As the one (1 ) year deadline approached, he and hi s family

 repeatedly called counsel regarding the petition, the approaching deadline, and why it had not

 been filed .. They knew the deadline was approaching but did not kn ow the exact date.

 Regardless, they continually contacted Maureen Sullivan to get the petition filed. Being that

 counsel is a lawyer and versed in the law, she was entrusted by them to properly handling the

 petition. Until this Court's December 11 , 2020 SHOW CAUSE ORDER, they believed the

 Petition had been timely filed. For the purposes of this SHOW CAUSE, the phone company was

 contacted and Mr. Dickerson's family attempted to obtain the phone records, but they were told

 the records would not be released unless a court subpoena was issued. These records will detail

 all the times Maureen Sullivan was contacted.

        Mr. Dickerson has been ( 1) pursuing his rights diligently, however, (2) the unprofessional

 conduct of his lawye r procrastinating and ultimately filing the petition late resulted in an

 extraordinary circumstance that entitles him to equitably tolling. A very similar situation

 occurred in Holland v. Florida that entitled that person to equitable tolling due to the

 extraordinary circumstance of his lawyer not timel y filing his Federal Habeas Corpus petition

 despite numerous attempts by the petiti oner to get counsel to do so.

        Further, after Mr. Dickerson's counsel was stricken from the record, the Court ordered

 him to either have replacement counsel enter an appearance or re-submit his petition under 28

 U.S .C. § 2254 on a pro se basis. Mr. Dickerson chose to enter his petition on a pro se basis and

 did so within the time the Court ordered.

        Mr. Dickerson 's first ground should not be dismissed for failure to satisfy the exhaustion

 requirement of 28 U.S.C. § 2254(b) because the exhaustion requirement was fulfilled . The issue



                                                   2
Case: 7:20-cv-00012-REW-HAI Doc #: 15 Filed: 03/05/21 Page: 3 of 4 - Page ID#: 222




 of the comments being made by the prosecutor was raised on direct appeal and addressed by the

 Supreme Court of Kentucky. Pursuant to Kentucky Constitution § l l0(2)(b), "Appeals from a

 judgment of the Circuit Court imposing a sentence of death or life imprisonment or

 imprisonment for twenty years or more shall be taken directly to the Supreme Court". The

 Kentucky Appeals Court would not have heard this issue because, by law, it went straight to the

 Kentucky Supreme Court.

        Mr. Dickerson raised the issue that trial counsel provided ineffective assistance when he

 failed to ask for a mistrial when the prosecutor engaged in mi sconduct in the closing argument in

 his post-conviction rCr 11.42 motion . The Kentucky Court of Appeals did not address this claim

 in their ruling, however, it was addressed in the rC r 11.42 motion. The Supreme Court of

 Kentucky then died the Motion for discretion review, declining to hear the issues.




                                                                           RespectfulJy submitted,




                                                                          ~Du             ·~ XM
                                                                                 Jason Dickerson
                                                             Luther Luckett Correctional Complex
                                                                              1612 Dawkins Road
                                                                            La Grange, KY 40031




                                                 3
Case: 7:20-cv-00012-REW-HAI Doc #: 15 Filed: 03/05/21 Page: 4 of 4 - Page ID#: 223




                                             NOTICE

        Please take notice that the foregoing Motion has been submitted via U.S. Mail, postage

 prepaid to: Clerk, United States District Court, Eastern District of Kentucky, 110 Main Street,

 Suite 203, Pikeville, Kentucky 41501


                       m~ a_r_c._"'~ - - - - -' 2021.
 on this _ / _ day of __




                                                                                  Jason Dickerson




                                                 4
